Title: James Madison to Thompson & Homans, 15 March 1832
From: Madison, James
To: Homans, Isaac Smith,Thompson, Pishey


                        
                            
                                
                            
                            
                                
                                    Montpellier
                                
                                 Mar. 15. 1832
                            
                        
                        J. Madison has duly recd. the Copy of the "National Calendar" for which he is indebted to Messrs. Thompson
                            & Homans. And he cannot make his acknowledgments for it, without joining in the Commendations of a work which the
                            Author has made so rich in acceptable information
                        
                            
                                
                            
                        
                    